Title: Thomas Jefferson’s Agreement with Thomas Eston Randolph & Company, 19 September 1816, with Thomas Jefferson’s Note, 18 October 1816
From: Thomas Eston Randolph & Company,Jefferson, Thomas
To: 


          
            Shadwell Mill 19th Septr 1816—We agree to deliver to the order of Thos Jefferson Esqr Six hundred bushels of Shipstuff at eighteen-pence ⅌er bushel to be deducted from the first quarters Rent—and to be deliver’d vizt 200 bushels in the second week of October next,—200—on the 1st Novr and the remaining 200 on the 1st Decr
            
              Thos Eston Randolph & Co
            
          
          
            Note by TJ:
            1816. Oct. 18. there being a misunderstanding as to the within, we rescinded it, and agreed that I should be furnished by mr T. E. Randolph with 600. bushels certain of shipstuff, and that I should have the offer of as much more as he shall have to spare all to be paid for at two shillings the bushel, cash or barrels @ 40. cents as should suit me.
            
              Th:J.
            
          
        